United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1130
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Willard Paul Farrell, III

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Aberdeen
                                   ____________

                             Submitted: March 12, 2018
                               Filed: April 26, 2018
                                   [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      This case concerns the district court’s1 second revocation of Willard Farrell’s
supervised release. In 2013, Farrell pleaded guilty to domestic assault by an habitual


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
offender, see 18 U.S.C. § 117, and was sentenced to 33 months’ imprisonment and 36
months’ supervised release. The district court first revoked Farrell’s supervised
release in 2015 and sentenced him to 3 months’ imprisonment and 24 months’
supervised release. In 2016, while serving his second term of supervised release,
Farrell admitted to two Grade C violations: (1) removing his drug-testing patch
without approval and (2) absconding from his residential reentry center. These
violations resulted in a sentencing guidelines range of 3-9 months’ imprisonment.
The district court sentenced him to 24 months’ imprisonment and 9 months’
supervised release, and Farrell argues that the 24-month term of imprisonment is
substantively unreasonable.

       We review his revocation sentence “under the same deferential
abuse-of-discretion standard that applies to initial sentencing proceedings.” See
United States v. Young, 640 F.3d 846, 848 (8th Cir. 2011) (per curiam) (internal
quotation marks omitted). Farrell argues that the district court abused its discretion
by insufficiently considering mitigating factors such as his drug addiction, his support
system, and his acceptance of responsibility and remorse. He also argues that the
district court placed undue emphasis on factors such as his “minor” non-violation
misconduct, his underlying conviction and prior revocation, and the inconvenience
caused by his absconding from his reentry center. This deficient weighing of the
sentencing factors, according to Farrell, resulted in a substantively unreasonable
sentence.

       Yet “it will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable,” United States v. Feemster, 572 F.3d 455, 464 (8th Cir.
2009) (en banc), and this is not such a case. Before imposing the sentence, the district
court surveyed Farrell’s many instances of misconduct and concluded that he “has
made virtually no attempts to comply” with the district court’s prior orders. It noted
the leniency of Farrell’s prior sentences and his repeated violations of supervised

                                          -2-
release. See United States v. Abrica-Sanchez, 808 F.3d 330, 335 (8th Cir. 2015)
(considering prior leniency in imposing a sentence). The district court also
specifically addressed Farrell’s support system, stating: “I recognize that he has a lot
of family and friend support, which is certainly good . . . . But he is the one that I’m
dealing with, and that U.S. Probation has attempted to deal with, with no success.”
Nothing suggests that the district court failed to consider Farrell’s other purported
mitigating factors. See United States v. Johnson, 619 F.3d 910, 922 (8th Cir. 2010)
(noting that we can “presume that the district court considered and rejected”
sentencing arguments made by defendant). That Farrell disagrees with the district
court’s weighing of the factors does not show an abuse of discretion.

       Because Farrell has offered no persuasive basis for finding an abuse of
discretion, we affirm.
                       ______________________________




                                          -3-